IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                          July 1, 2011 Session

                  STATE OF TENNESSEE V. KENNETH E. RAMSEY

                    Appeal from the Criminal Court for Hamilton County
                             No. 277380   Don W. Poole, Judge


                     No. E2011-00297-COA-R3-CV-FILED-JULY 1, 2011


The order of the trial court entered February 9, 2011, from which the appellant Kenneth E.
Ramsey seeks to appeal, is not a final order. Accordingly, the appellant’s appeal is hereby
dismissed.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

C HARLES D. S USANO, JR., D. M ICHAEL S WINEY, AND J OHN W. M CC LARTY, JJ.

Kenneth E. Ramsey, Chattanooga, Tennessee, appellant, pro se.

Cameron Williams, Assistant District Attorney General, Chattanooga, Tennessee, for the
appellee, State of Tennessee.

                                    MEMORANDUM OPINION 1

        The trial court’s order of February 9, 2011, reflects on its face that, as of that date,
there were still matters pending before the trial court. Because of this, the subject order is
not a final order. “A final judgment is one that resolves all the issues in the case, ‘leaving
nothing else for the trial court to do.’ ” In re Estate of Henderson, 121 S.W.3d 643, 645
(Tenn. 2003) (quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct.
App. 1997)). Tenn. R. App. P. 3(a) provides, in relevant part, that “any order that adjudicates


       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.
fewer than all the claims or the rights and liabilities of fewer than all the parties is not
enforceable or appealable. . . .” “Such an order is interlocutory or interim in nature and
generally cannot be appealed as of right.” In re Estate of Henderson, 121 S.W.3d at 645.
This court does not have subject matter jurisdiction to adjudicate an appeal if there is no final
judgment. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an
appeal from an interlocutory order is provided by the rules or by statute, appellate courts have
jurisdiction over final judgments only.”).

       As this appeal was taken from an order that was not a final judgment, we lack subject
matter jurisdiction. Accordingly, we must dismiss the appeal.

       The appeal of this matter is dismissed and this case is remanded to the trial court.
Costs on appeal are taxed to the appellant, Kenneth E. Ramsey.


                                        PER CURIAM




                                               -2-